               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

DAQUON YOUNGBLOOD,

                     Plaintiff,
                                                    Case No. 19-CV-1379-JPS
v.

CPT. MARWITZ, LT. HANNI, LT.
ROGERS, B. SIEDSCHLAG, LT.                                           ORDER
CRUZ, J. SPORS, J. DAY, RUTH
LENTSCHER, CANDI WHITMAN,
and J. LUDWIG,

                     Defendants.


       Plaintiff Daquon Youngblood, who is incarcerated at Fox Lake

Correctional Institution (“FLCI”), proceeds in this matter pro se. He filed a

complaint alleging that Defendants violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s motion to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#4). Plaintiff has been assessed and has paid an initial partial filing fee of

$18.28. 28 U.S.C. § 1915(b).

       The Court proceeds to screen the complaint, as it is required to do

with complaints brought by prisoners seeking relief against a governmental

entity or an officer or employee of a governmental entity. 28 U.S.C. §

1915A(a). The court must dismiss a complaint or portion thereof if the

prisoner has raised claims that are legally “frivolous or malicious,” that fail

to state a claim upon which relief may be granted, or that seek monetary

relief from a defendant who is immune from such relief. Id. § 1915A(b).
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell, 352 F.3d at 1109–10 (citations

omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).




                                  Page 2 of 8
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       At all times relevant to this case, Plaintiff was an inmate at FLCI, and

Defendants were various correctional, healthcare, and social services

personnel employed at FLCI. (Docket #1 at 1–2). Plaintiff was transferred to

FLCI in December 2017. Id. at 2. Plaintiff alleges that he suffered a back

injury in August 2016, but does not describe the injury in any detail, other

than to say that he “broke” his back. Id. at 3. He claims that the injury makes

it difficult to get in and out of a top bunk, and that he had a back brace

amongst his property when he was transferred. Id.

       When he arrived at FLCI, Plaintiff told a staff member that he had a

lower bunk restriction. Id. at 2. The staff member responded that the


                                   Page 3 of 8
restriction was expired before Plaintiff came to FLCI. Id. Plaintiff was told

that he should pursue a new lower bunk restriction if he wanted one. Id. He

submitted a health services request, which was referred to the special needs

committee. Id. at 2–3. In February 2018, the committee denied Plaintiff’s

request for a lower bunk restriction, stating that he did not meet the criteria

for it. Id. at 3. He was further informed that he could seek additional

treatment for his back issues if he so desired. Id.

       Plaintiff apparently did so, at least sporadically. In October 2018,

Plaintiff entered physical therapy for his back pain. Id. He told the therapist

that he had substantial difficulty getting in and out of the top bunk. Id. at 4.

In July 2019, Plaintiff wrote another health services request seeking a lower

bunk restriction. Id. That request was likewise referred to the special needs

committee. Id.

       On August 3, 2019, Plaintiff fell from the top bunk in the middle of

the night. Id. He lost consciousness and was taken to the hospital. Id.

Doctors did not detect any broken bones, but told Plaintiff that he may have

aggravated his old back injuries. Id. at 5. When he returned to FLCI, Plaintiff

was confined to his room for a few days to recover. Id. He was also removed

from his work assignment. Id. Plaintiff was also finally assigned to a lower

bunk. Id. at 6.

       Plaintiff alleges that Defendants were deliberately indifferent to his

serious medical needs, in violation of the Eighth Amendment. Specifically,

he contends that they knew of his complaints of pain, difficulty getting in

and out of bed, and his medical history, and yet still did not approve his

lower bunk restriction. Id. at 6.

       The Eighth Amendment provides, inter alia, that prisoners are

entitled to a minimal level of healthcare while in custody. Petties v. Carter,


                                    Page 4 of 8
836 F.3d 722, 727–28 (7th Cir. 2016). This right is violated when the prisoner

shows that they “suffered from an objectively serious medical condition,”

and that “the individual defendant was deliberately indifferent to that

condition.” Id. at 728. The Gayton case neatly summarizes the claim:

              [T]he plaintiff must show that: (1) [he] had an
       objectively serious medical condition; (2) the defendants
       knew of the condition and were deliberately indifferent to
       treating h[im]; and (3) this indifference caused h[im] some
       injury. An objectively serious medical condition is one that
       has been diagnosed by a physician as mandating treatment or
       one that is so obvious that even a lay person would perceive
       the need for a doctor’s attention. A medical condition need
       not be life-threatening to be serious; rather, it could be a
       condition that would result in further significant injury or
       unnecessary and wanton infliction of pain if not treated.
               With regard to the deliberate indifference prong, the
       plaintiff must show that the official acted with the requisite
       culpable state of mind. This inquiry has two components. The
       official must have subjective knowledge of the risk to the
       inmate’s health, and the official also must disregard that risk.
       Evidence that the official acted negligently is insufficient to
       prove deliberate indifference. Rather, deliberate indifference
       is simply a synonym for intentional or reckless conduct, and
       that reckless describes conduct so dangerous that the
       deliberate nature of the defendant's actions can be inferred.
       Simply put, an official must both be aware of facts from which
       the inference could be drawn that a substantial risk of serious
       harm exists, and he must also draw the inference. Even if a
       defendant recognizes the substantial risk, he is free from
       liability if he responded reasonably to the risk, even if the
       harm ultimately was not averted.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (citations and quotations

omitted). In sum, “deliberate indifference means actual, personal

knowledge of a serious risk, coupled with the lack of any reasonable

response to it.” Ayoubi v. Dart, 724 F. App’x 470, 474 (7th Cir. 2018).


                                 Page 5 of 8
        Plaintiff’s allegations establish that Defendants did not violate his

Eighth Amendment rights. First, the Court questions whether Plaintiff has

presented plausible allegations to support a serious medical need. He does

not allege any issue with his care after the August 2019 fall. Instead, his

complaint is that his request for a low bunk restriction was ignored prior to

the fall. This means that he would need to establish that his back issues

constituted a serious medical need. He provides little support for such a

conclusion, however. Having difficulty getting in and out of bed, and

having back pain, are all too common issues. Further, the low bunk

restriction Plaintiff previously obtained had expired before his transfer to

FLCI, suggesting that the back issues may have been abating. Plaintiff fails

to allege that there was any outstanding diagnosis by a medical

professional stating that his back issues were serious.

        Whether or not Plaintiff could prove that he had a serious medical

need, his allegations definitively show that he cannot establish that

Defendants had a culpable state of mind. At first, they noted that Plaintiff

did not have a current low bunk restriction. When he attempted to obtain a

new one, they processed his complaint and sent it to the appropriate

committee. The committee determined that Plaintiff did not qualify for a

low bunk restriction. This process occurred not once, but twice, prior to the

fall.

        The committee’s consideration of Plaintiff’s complaints defeats any

inference that they were deliberately indifferent to his medical needs. In the

words of Ayoubi, even if Defendants knew of a substantial risk that Plaintiff

would fall from the top bunk due to his back issues, they engaged in a

reasonable response to that risk. The fact that Plaintiff disagrees with their

conclusion is no evidence of deliberate indifference. Snipes v. DeTella, 95


                                 Page 6 of 8
F.3d 586, 590–91 (7th Cir. 1996). The Court’s view would be different if

Defendants had simply ignored Plaintiff’s complaints, but they did not; in

each instance they evaluated the complaints and reached a conclusion

regarding them. To the extent Plaintiff believes the committee’s conclusion

was wrong, in light of his complaints to staff and his medical history, he

presents a claim for negligence. The Constitution does not exist to remedy

negligent conduct. Petties, 836 F.3d at 728.

       In light of the foregoing, the Court will dismiss this action with

prejudice.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #4) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1) for failure to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee, $331.72, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution


                                 Page 7 of 8
shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 25th day of October, 2019.

                                      BY THE COURT:



                                      _____________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 8 of 8
